Hoar, J.
1. The declaration is sufficient to maintain the plaintiff’s action, if the contract upon which he relied was supported by the evidence. Thompson v. Catholic Cong. Soc. in Rehoboth, 5 Pick. 469. Sheldon v. Cong. Parish in Easton, 24 Pick. 481 His readiness to perform his duties as a minister during the whole time for which he was settled, if he was prevented from performing them by the act of the defendants, would enable him to sue upon an account annexed, nothing remaining to be done under the contract but the payment of money.
2. The defence of the statute of frauds is not available to the defendants, if the plaintiff proved a contract for the year ending February 1st 1864. In that case it would be a contract not to be performed within a year from the time it was made, and the statute would require a memorandum in writing. Such a memorandum is supplied by the letter of January 1st 1863, and the recital in the votes passed at the meeting of the society on the 5th of December 1863, which together contain all the terms of the contract. The \ roposal contained in the letter was accepted *127by the plaintiff in his letter of January 6th 1863, with two modifications; that the year of service should begin on the first of February instead of the first of January, and that the salary should be paid quarterly. It then remains to show, by a writing signed by the defendants or an authorized agent, that they assented to these modifications; and we think the statement in the vote of December 5th is sufficient to authorize the conclusion that such was the fact. There is nothing in the vote which is inadmissible in evidence on the ground that it was passed as the offer of a compromise. It is a recital of facts which are alleged as a reason for asking the plaintiff to terminate his relations with the society.
3. But while we decide that the contract on which the plaintiff declares is supported by a sufficient memorandum under the statute of frauds, if the contract itself was proved to the satisfaction of the jury, it is important to observe the distinction between the contract and the memorandum. The memorandum is not the contract, although it may be evidence of it. It was for the jury to find whether the contract declared on was th| real contract between the parties; and they must do it upon competent evidence. And as evidence was admitted against the objection of the defendants which appears to us to have been incompetent, the exceptions must for that reason be sustained and a new trial granted.
No authority was shown to have been conferred on the witnesses Clay and Young to make admissions binding the defendants; and the evidence of their declarations was therefore incompetent to support the plaintiff’s case.
The vote of December 12th 1863 was expressly stated to be the offer of a compromise, and should not therefore have been admitted to prejudice the defendants.
The extract from the plaintiff’s sermon, if it proved anything, was merely his declaration of a fact in his own favor, not communicated to the defendants in their corporate capacity, and made under circumstances which could hardly require or admit a contradiction or disclaimer. That the congregation heard it without reply or comment had no tendency to prove that the defendants assented to its truth.

Exceptions sustained.